                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MARCUS LEONARD GOLDEN,                        )
                                              )
           Plaintiff,                         )
                                              )
  v.                                          ) CIVIL ACTION NO. 1:21-CV-403-WHA-JTA
                                              )
DEPTUY BYRANT, et al.,                        )
                                              )
           Defendants.                        )

                                          ORDER

        On June 9, 2021, the Magistrate Judge entered a Recommendation (Doc. #5) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The plaintiff’s claims against the Houston County Commission and the Houston

County Jail are DISMISSED with prejudice in accordance with the provisions of 28 U.S.C.

§ 1915A.

       3. This case, with respect to the plaintiff’s claims against Deputy Bryant, is referred

back to the Magistrate Judge for further appropriate proceedings.

       DONE this 30th day of June, 2021.



                                    /s/ W. Harold Albritton
                                    SENIORUNITED STATES DISTRICT JUDGE
